Citation Nr: 1125022	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to a right temporal lobe lesion.


REPRESENTATION

Appellant represented by:	Ronald A. Berridge, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to July 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded this issue in May 2007.  Thereafter, the Board reopened the claim in October 2008 and remanded again for additional development.  In July 2010, the Board denied the claim on the merits.  However, a January 2011 decision vacated this denial as the Veteran's representative had asked for a 90 day extension to submit additional evidence and his 90 day extension did not begin until May 25, 2010.  The claim is now once again before the Board.

When the claim was remanded in October 2008 the Board requested that the Agency of Original Jurisdiction (AOJ) give the Veteran appropriate notice on substantiating his claim and also afford him a new VA examination.  The Veteran was provided with notice in May 2009 and was afforded a VA examination in November 2009.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board notes that during the November 2009 VA examination the issue of service connection for migraines was raised.  The Board also notes that in his August 2010 motion for reconsideration, the Veteran's representative raised the issue of service connection for depression.  However, these issues have never been adjudicated by the RO, and therefore, are REFERRED to the RO for proper adjudication.




FINDING OF FACT

The competent evidence of record does not indicate the Veteran currently has a seizure disorder.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in October 2004, March 2006, June 2007, October 2008, and May 2009.  The October 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006, June 2007, October 2008, and May 2009 letters also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the September 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006, June 2007, October 2008, and May 2009 letters followed by a readjudication of the claim in the May 2006, April 2008, and February 2010 supplemental statements of the case, as well as the May 2007 and October 2008 Board decisions 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in November 2009 for his seizure disorder claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3- 2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 (2009); Wagner, supra.  If this burden is met, then the veteran is not entitled to service connection benefits.  Wagner at 1096.  The Board notes that the presumption of soundness can be rebutted by clear and unmistakable evidence consisting of the veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994)

The Veteran maintains that he currently suffers from a seizure disorder as secondary to a frontal lobe lesion  However, the Board observes the Veteran is not service connected for a frontal lobe lesion.  Thus, as a matter of law, the Veteran's claim for service connection for a seizure disorder as secondary to a frontal lobe lesion must fail.  Insofar as the condition to which the Veteran claims the disability is secondary has not been granted service connection, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the appellant's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The Veteran's claim will be considered on a direct basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted on a direct basis either.

Service treatment records reveal that the Veteran presented to sick call in August 1987 with complaints of a lump behind the right ear and postauricular pain.  Several days later, he was seen in the emergency room with complaints of throbbing pain at the right mastoid and a series of blackouts earlier that afternoon/evening.  See August 1987 service treatment record.  In September 1987, following a CT scan, the Veteran was diagnosed with a right temporal lobe lesion of unknown etiology.  The lesion was thought to likely be an arachnoid cyst or a possible epidermoid tumor.  He was returned to limited duty and instructed to follow up in 6 months.

In December 1987, the Veteran experienced a 48-hour period of amnesia, dysphasia, temporal lobe like seizures with subsequent EEG showing bi-frontal slowing, right greater than left.  The February 1988 Physical Evaluation Board (PEB) report noted that the Veteran was non-compliant with the medication he was given after this incident.  Upon further evaluation in January 1988, the record noted there was evidence of a partial complex seizure disorder.  The Veteran was given an EEG and his results were normal.  The Veteran was also evaluated by the Psychiatry Department and was diagnosed as having a mild adjustment disorder with depressed mood.  He was subsequently determined by the PEB to be unfit for duty.  Based on these findings, the Board acknowledges there is evidence of a disease or injury in service.  

With regard to whether the Veteran had a seizure disorder which preexisted service, the Board observes that a seizure disorder was not noted in his February 1986 entrance examination, which listed lumbar spine pain, but nothing about seizures or a temporal lobe lesion.  The Veteran's neurological findings were listed as normal in his Report of Medical Examination.  In his Report of Medical History, the Veteran himself checked that he had not had epilepsy or fits at present, or in the past.  The Board acknowledges that the Veteran stated that he suffered from staring spells, which may have been linked to his seizure disorder, prior to entering service.  See e.g., May 1988 PEB hearing.  However, as noted above, there is no reference to these spells, or any other seizure disorder, at the Veteran's February 1986 entrance examination.  As such, the Board finds that the presumption of soundness attaches.  38 C.F.R. § 3.304(b).  

As explained above, the presumption of sound condition for disorders not noted on the entrance examination report can be rebutted only by a showing of clear and unmistakable evidence both that the seizure disorder existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003; Wagner, supra.  With respect to the first "prong" of this test, the Board does not find there to be clear and unmistakable evidence that the Veteran's seizure disorder existed prior to service; as such, the presumption of soundness is not rebutted.  Specifically, an August 1993 University of Michigan neurology report indicated that the Veteran's history of staring spells was more suspicious of dissociative episodes of psychiatric origin than for a seizure disorder.  In addition, a January 1994 psychiatric report states that the Veteran's history of abnormal sensory experiences, which were dissociative in nature, may be consistent with either a valid seizure disorder or psychiatric etiology.  Given that the evidence is not clear and unmistakable in showing that the Veteran's seizure disorder existed prior to service, the Veteran is presumed to have been sound upon entry to service.  It follows that because the presumption of sound condition at entrance to service cannot be rebutted, it must be assumed as a matter of law that the Veteran did not have a neurological disorder, to include a seizure disorder, upon entry to service.  

The Board must now address the question of whether there is evidence of a current disability.  Even though the Veteran was diagnosed with a right temporal lobe lesion and partial complex seizure disorder in service, the medical evidence of record fails to demonstrate that he currently suffers from a seizure disorder as a result.  On VA neurological examination in November 1988, the diagnosis was single seizure and no neurologic disability.  Thereafter, an EEG study in November 1992 was normal, with no focal or epileptiform features present.  The examiner also noted that the Veteran was providing information that was inconsistent with the records that had been reviewed.  A separate November 1992 private treatment record noted that the examiner did not think the Veteran was having partial complex seizures.  A different November 1992 private treatment record also noted that the Veteran had not been seen at the hospital since 1988 when he was in-service.  

A February 1993 CT scan of the brain was also normal, with no evidence of mass or mass defect.  An EEG study in August 1993 was abnormal due to bi-hemispheric slowing with a left temporal emphasis; however, there was no persistent slowing or epileptiform activity seen.  In December 1993, an MRI of the brain was normal, with no mass, mass effect or shift of midline structures seen.  An EEG study at the time was likewise normal; as before, it was noted that no epileptiform activity or focal slowing was observed.  In July 2002, the Veteran reported that he had not had any seizures since a previous episode of a grand mal seizure some time ago.  In December 2002, the Veteran denied any seizures or seizure-like episodes.

In a June 2003 private treatment record the Veteran reported that he suffered from a seizure in-service and then has had 2-3 seizures per month.  He stated that he had one grand mal seizure.  A February 2004 private treatment record noted that there was a question as to if the Veteran had any seizures or not.

Most recently, the Veteran was afforded a VA examination in November 2009 to assess the current nature and etiology of his neuropsychological disorders to include a possible seizure disorder.  It was noted that the Veteran had not seen a physician regarding his claimed seizure disorder in the last six years.  An EEG later conducted in December 2009 was normal, with no evidence of focal, lateralizing or epileptiform features.  Following a review of these results, the examiner opined that the question of whether the Veteran had a seizure disorder related to military service could not be resolved without resorting to mere speculation.  The examiner explained that it was very difficult to determine if the Veteran had true seizures because he was shown to have been non-compliant with medications while being treated in service and had no further seizure-like activity after 2002.  The examiner noted that it was possible that the Veteran had one seizure of one type complicated by another type of seizure that had begun in childhood.  Nevertheless, since there had been no seizures or medication since 2002, whatever it was that triggered the initial event might have resolved.  It was noted that his current EEG was normal, while awake and during transient natural light sleep.

Based on the foregoing, the Board concludes that the preponderance of the evidence of record establishes that the Veteran does not currently have a seizure disorder.  Notwithstanding his in-service diagnosis of partial complex seizure disorder, the medical evidence altogether demonstrates at most that the Veteran had a single episode of seizure in service and none thereafter.  Although the Veteran has, in the course of medical treatment over the years, reported post-service episodes of seizures and staring spells, there is no competent evidence to confirm these accounts.  The Veteran is not shown to have a confirmed diagnosis of seizure disorder at any time since his discharge from service.  His self-reported history of seizure disorder is entirely inconsistent with the EEG studies and other tests discussed above.  Indeed, these tests have consistently revealed negative findings for epileptiform activity.  

Furthermore, the Board finds that there is reason to call into question the reliability of the Veteran's self-reported symptoms, as reflected in his post-service medical records.  For example, in November 1992, it was noted that a fair amount of the information that the Veteran had presented regarding his history of seizure disorder was inconsistent with the medical records he had provided.  To the extent the post-service medical records show the Veteran to have a seizure disorder, this appears to be based on history as reported by the Veteran himself.  See e.g., May 1995 private treatment record noting seizure disorder by history.  In this regard, the Board finds the Veteran's self-reported history of having a seizure disorder to be not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  

Taking into account all of the relevant evidence of record, the Board finds that there is no competent evidence showing that the Veteran has a current seizure disorder.  In this case, having concluded that there is no evidence of a current disability, the Board need not undertake an analysis as to whether there is medical evidence of a nexus between the claimed disability and service.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are incredible, incompetent, and outweighed by the lack of medical evidence of record showing a current seizure disorder diagnosis.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a seizure disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


